DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 7-8, 10-11, 13-15, 17-19, and 23 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is WIPO Publication WO 2013/169485 to Kerstetter et al. cited in Information Disclosure Statement filed 25 October 2017 (herein Kerstetter).  Kerstetter teaches a composition comprising a dispersed rubber phase, a continuous thermoplastic phase, a first siloxane, and a second siloxane that is made into weatherseals (abstract).  Kerstetter teaches that the rubber is simultaneously crosslinked and dispersed in the thermoplastic matrix (paragraph 0031).  Kerstetter teaches that the thermoplastic phase includes thermoplastic polymers (paragraph 0046) such as propylene polymers (paragraph 0049).  Kerstetter teaches that, in addition to the propylene polymers, there can be a polyethylene (paragraph 0058) such as a high density polyethylene (herein HDPE) (paragraph 0062), and that the propylene polymers are made up of a low MFR polypropylene and a high MFR polypropylene (paragraph 0091).  Kerstetter also teaches that plasticizers or oils can be added to 
Furthermore, Applicant’s amendments filed 27 January 2021 are sufficient to overcome the previous rejections under 35 U.S.C. 112(a), 112(b), and 112(d).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783